Citation Nr: 1547109	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-34 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska



THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of prostate cancer prior to September 24, 2013.

2.  Entitlement to an initial evaluation in excess of 20 percent for residuals of prostate cancer from September 24, 2013, to January 15, 2014.

3.  Entitlement to an initial evaluation in excess of 40 percent for residuals of prostate cancer on or after January 16, 2014.

4.  Entitlement to an evaluation in excess of 10 percent for chronic obstructive pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 1970 and from April 1973 to November 1989.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction over the case was subsequently transferred to the RO in Anchorage, Alaska.

In the August 2013 rating decision, the RO granted service connection for residuals of prostate cancer and for erectile dysfunction as secondary to the residuals of prostate cancer, assigning noncompensable evaluations for both disabilities effective from April 17, 2012.  The RO also continued the 10 percent evaluation for COPD.

Initially, the Board notes that the Veteran also initiated an appeal as to the denial of higher evaluations for various other service-connected disabilities in the August 2013 rating decision; however, he limited his appeal to the initial evaluation assigned for the residuals of prostate cancer and the continued COPD evaluation in his December 2013 substantive appeal.  He did not perfect an appeal as to the other issues.  Based on the foregoing, the issues remaining in appellate status are as stated above.

In a December 2013 rating decision, the RO increased the evaluation for the prostate cancer residuals to 20 percent, effective from September 24, 2013.  In a May 2014 rating decision, the RO increased the evaluation for the prostate cancer residuals to 40 percent, effective from January 16, 2014.  Nevertheless, as these evaluations do not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records that were already considered by the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding and relevant non-VA treatment records no, as detailed in the directives below.  While on remand, updated VA treatment records should also be obtained.

Regarding the residuals of prostate cancer claim, the Veteran was most recently provided a VA examination in July 2013.  Thereafter, the Veteran essentially alleged that this disability had increased in severity since that time.  See, e.g., May 2015 Bd. Hrg. Tr. at 3-6.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a more recent examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected residuals of prostate cancer.

Regarding the COPD claim, the Veteran was most recently provided a VA examination in August 2015 in connection with a new increased evaluation claim.  The August 2015 examiner referred to the results of the pulmonary function test (PFT) from the July 2013 VA examination provided in connection with the claim on appeal; however, it does not appear that a contemporaneous evaluation was performed.  In addition, the rating criteria for COPD are based in significant part on PFT results of Forced Expiratory Volume in one second (FEV-1), FEV-1/Forced Vital Capacity (FVC), or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  The July 2013 VA examiner indicated that the FVC result most accurately reflected the Veteran's current pulmonary function; this determination appears to have been transferred with the actual PFT results to the August 2015 VA examination report.  The August 2015 VA examiner further indicated that DLCO (SB) testing was not indicated for the Veteran's condition.  Given the evaluation criteria in the rating schedule, the medical basis for these findings in relation to the COPD disability is somewhat unclear.

Based on the foregoing, the Board finds that an additional examination fully addressing the necessary rating criteria is required to ascertain the current severity and manifestations of the Veteran's service-connected COPD.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any relevant treatment records from the Elmendorf Air Force Base dated from May 2012 to the present and associate them with the claims file.  See, e.g., May 2015 Bd. Hrg. Tr. at 7 (Veteran reporting treatment at this facility); August 2015 VA respiratory examination (February 2015 chest x-ray taken at this facility).  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Alaska VA Healthcare System.  The request for VA treatment records should include a search for the February 2015 non-VA emergency room visit for bronchitis noted to be in Vista Imaging in the corresponding February 2, 2015, VA treatment record.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of prostate cancer.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's residuals of prostate cancer under the rating criteria, including voiding dysfunction, renal dysfunction, and any associated surgical scars.  The examiner should also indicate whether there has been any local reoccurrence or metastasis.

It should be noted that the Veteran is separately service-connected for erectile dysfunction associated with prostate cancer.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected COPD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including PFTs with FEV-1, FEV-1/FVC, and DLCO (SB) results, as required by the rating schedule.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's COPD under the rating criteria.  In addition, the examiner should indicate which test result most accurately reflects the Veteran's level of disability based on his COPD and provide an explanation for that conclusion.  See, e.g., July 2013 VA examination report (showing FVC test result most accurately reflected the Veteran's current pulmonary function where rating criteria COPD are generally based on FEV-1, FEV-1/FVC, or DLCO (SB) test results).

It should be noted that the Veteran is separately service-connected for allergic rhinitis.  If the examiner is unable to distinguish between the symptoms associated with a service-connected respiratory system disability and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ, including all evidence received since the May 2014 supplemental statement of the case.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

